Name: Council Decision of 12 March 2001 implementing Joint Action 1999/34/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Latin America and the Caribbean
 Type: Decision
 Subject Matter: America;  United Nations;  defence;  international security;  European construction
 Date Published: 2001-03-14

 Avis juridique important|32001D0200Council Decision of 12 March 2001 implementing Joint Action 1999/34/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Latin America and the Caribbean Official Journal L 072 , 14/03/2001 P. 0001 - 0002Council Decisionof 12 March 2001implementing Joint Action 1999/34/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Latin America and the Caribbean(2001/200/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 23(2) thereof,Having regard to Council Joint Action 1999/34/CFSP of 17 December 1998 on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons(1),Whereas:(1) The uncontrolled accumulation and spread of small arms and light weapons pose a threat to peace and security and reduce the prospects for sustainable development, inter alia in Latin America and the Caribbean.(2) This Decision is intended to implement Joint Action 1999/34/CFSP by making a financial contribution to the projects of the United Nations Regional Centre for Peace, Disarmament and Development in Latin America and the Caribbean (hereinafter referred to as the "Centre"), located in Lima (Peru), acting as an extension of the UN Department for Disarmament Affairs. This contribution seeks to help the Centre in its training activities for customs and police officials by means of appropriate instruction and in its project of making available equipment that permits the creation of databases on the accumulation of small arms and light weapons in Latin America and the Caribbean.(3) The financial contribution seeks to establish a process of making officials aware of their responsibilities so as to secure the support of the populations concerned.(4) The financial contribution also seeks to reinforce the role of both the European Union and the Centre in the area of prevention and is of particular significance for the European Union in view of the United Nations conference on the illicit trade in small arms and light weapons in all its aspects which is due to take place in July 2001,HAS DECIDED AS FOLLOWS:Article 11. The European Union shall support the activities planned by the Centre.2. To this end, the European Union shall assist the Centre:(a) in its training activities for customs and police officials from the countries concerned;(b) in its project of making available material resources that permit the creation of databases on the accumulation of small arms and light weapons in Latin America and the Caribbean to the benefit of the customs and police services of the countries concerned.3. In order to support the activities and project referred to in paragraph 2, the European Union shall provide, via the UN Department for Disarmament Affairs, a contribution to the Centre.Article 21. The financial reference amount for the purposes referred to in Article 1 shall be EUR 345000.2. The management of the expenditure financed by the amount specified in paragraph 1 shall be subject to the procedures and rules of the Community applying to budget matters.Article 3The Presidency shall keep the Council informed on the implementation of this Decision.Article 41. This Decision shall take effect on the date of its adoption. It shall expire on 14 March 2002.2. This Decision shall be reviewed within eight months from the date of its adoption.Article 5This Decision shall be published in the Official Journal.Done at Brussels, 12 March 2001.For the CouncilThe PresidentB. Ringholm(1) OJ L 9, 15.1.1999, p. 1.